OPINION — AG — ** WORKMEN'S COMPENSATION ** AN UNINCORPORATED AREA WHICH FORMS AND IN CORPORATES A CHARITABLE CORPORATION FOR THE PURPOSE OF PROVIDING EITHER A VOLUNTEER OR FULL TIME FIRE DEPARTMENT IS SUBJECT TO THE PROVISIONS OF THE WORKER'S COMPENSATION ACT WHICH REQUIRES THAT SUCH INSURANCE BE CARRIED FOR THE PROTECTION FROM INJURY IN HAZARDOUS EMPLOYMENT OF EMPLOYEE MEMBERS OF THE VOLUNTEER FIRE DEPARTMENT. A CHARITABLE CORPORATION FORMED IN AN UNINCORPORATED AREA FOR THE PURPOSE OF PROVIDING EITHER A VOLUNTEER OR FULL TIME FIRE DEPARTMENT IS CONSIDERED AN AGENCY OF THE STATE OF OKLAHOMA PURSUANT TO 18 O.S. 1971 594 [18-594] AND IS SPECIFICALLY EXEMPTED FROM LIABILITY IN TORT FOR THE ACTS OF ITS MEMBERS OR ITS FIREMEN UNDER THE PROVISIONS OF THE POLITICAL SUBDIVISION TORT CLAIMS ACT, 51 O.S. 1971 151 [51-151] ET SEQ. AND 18 O.S. 1971 594 [18-594] CITE: 85 O.S. 1978 Supp., 2.1 [85-2.1] 11 O.S. 1978 Supp., 23-101 [11-23-101], 11 O.S. 1978 Supp., 23-213 [11-23-213] (CATHERINE GATCHELL NAIFEH)